Citation Nr: 0843362	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an increased rating for a service-connected 
left knee disorder, currently evaluated as 20 percent 
disabling.  

2.	Entitlement to an increased rating for a service-connected 
right knee disorder, currently evaluated as 30 percent 
disabling.  

3.	Entitlement to service connection for chemical dependence, 
to include as secondary to medication prescribed for a 
service-connected bilateral knee disorder.  

4.	Entitlement to service connection for neuropathy, to 
include as secondary to medication prescribed for a service-
connected bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from January 1978 to February 
1982.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  In July 2007, the Board 
remanded this matter for additional development.       

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The Board finds remand warranted here on three bases.  

First, the veteran should be provided with a VA compensation 
examination for his bilateral knee disorder (the veteran has 
been service connected for his right knee disorder since 
1982, and for his left knee disorder since 1984).  The most 
recent VA examination report of record addressing the status 
of the veteran's bilateral knee disorder is dated in April 
2002.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(finding that fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Second, the veteran has not undergone VA compensation 
examination for his service connection claims that his 
chemical dependence and neuropathy are secondary to medical 
treatment for his service-connected knee disorders.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Third, the veteran has not been provided with a notification 
letter that details the rating criteria for his service-
connected knee disorders.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5263 (2008).  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claims for 
knee disorders, e.g., Diagnostic Code 
5257.  See Vazquez-Flores, supra.  

2.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist to determine the nature and 
severity of the veteran's service-
connected knee disorders.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  

3.  The veteran should also be 
scheduled for VA examinations with 
appropriate specialists to determine 
the etiology, nature, and severity of 
the veteran's claimed chemical 
dependence and neuropathy.  The claims 
file must be made available to and 
reviewed by the examiners in 
conjunction with these examinations, 
and the examination reports should 
reflect that such reviews were made.  
All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

4.  The specialists examining the veteran 
for chemical dependence and neuropathy 
should then comment on the likelihood 
(likely, as likely as not, not likely) 
that the respective disorder (if found) 
relates to the veteran's service-
connected knee disorders (to include 
medication prescribed and ingested for 
his disorders during and after service).  
A detailed rationale should be provided 
with each opinion.  

5.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




